Citation Nr: 1025950	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  08-31 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen a 
previously denied claim of entitlement to service connection for 
cause of the Veteran's death. 


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran service on active duty from July 1972 to April 1974.  
The Veteran died on September [redacted], 1990; the appellant is the 
Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, that denied the appellant's 
application to reopen a previously denied claim of entitlement to 
service connection for cause of the Veteran's death. The 
appellant filed a timely appeal of this decision, and the RO 
issued a statement of the case dated in September 2008.  The 
appellant filed a substantive appeal the next month.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In this case, the Board notes that the RO previously considered 
and denied the appellant's claim for service connection for cause 
of the Veteran's death in a January 1991 rating decision.  The 
appellant was notified of this decision, but did not file a 
notice of disagreement and the decision became final.  
38 U.S.C.A. § 4005(c) (1988); 38 C.F.R. § 3.104, 19.129, 19.192 
(1990).

In order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a special 
type of evidence - evidence that is both new and material.  Thus, 
VCAA notice must include an explanation of the meaning of both 
"new" and "material" evidence, and must describe the particular 
type of evidence necessary to substantiate any service connection 
elements found to be insufficiently shown at the time of the 
prior final VA denial.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1) (2008); Kent v. Nicholson, 20 Vet. App. 1 (2006).

In the present case, the RO provided notice in August 2006 with 
respect to the appellant's Dependency and Indemnity Compensation 
(DIC) claim, but did not provide the appellant with an 
explanation of the meaning of both "new" and "material" evidence; 
and did not provide notice of the particular type of evidence 
needed to substantiate elements found to be insufficiently shown 
at the time of the January 1991 rating decision, which denied 
service connection for cause of the veteran's death.  The RO 
should address this VCAA notice deficiency on remand.

In addition, the United States Court of Appeals for Veterans 
Claims ("the Court") issued certain directives pertinent to cases 
where the issue is service connection for the cause of the 
Veteran's death in Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The Court held that there is no preliminary obligation on the 
part of VA to perform, what in essence would be, a predecisional 
adjudication of a claim prior to providing to the claimant 
section 5103(a) notice.  Although section 5103(a) does not 
require a "predecisional adjudication" of the evidence in each 
case, the notice must be responsive to the particular application 
submitted.  See Kent v. Nicholson, 20 Vet. App. 1 (2006), at 9 
("The legislative interest underlying the VCAA notice requirement 
is the intent of Congress to provide claimants a meaningful 
opportunity to participate in the adjudication of claims").  This 
means that there is a middle ground between a predecisional 
adjudication and boilerplate notice with regard to the amount of 
detail and degree of specificity VA must provide for section 
5103(a)-compliant notice.  The Court later stated that a more 
detailed notice potentially discourages a claimant from 
submitting additional or corroborative notice, and is contrary to 
the VCAA's purpose.

In DIC cases where the Veteran was service-connected during his 
lifetime, the Court found that section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which a 
Veteran was service-connected at the time of his or death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  However, where a Veteran was not service-
connected during his lifetime, the same did not apply.  The Court 
held that in those cases, an original DIC claim imposes upon VA 
no obligation to inform a DIC claimant who submits a nondetailed 
application of the specific reasons why any claim made during the 
deceased Veteran's lifetime was not granted.  Further, section 
5103(a) preadjudication notice, the Secretary or VA is not 
required to inform a DIC claimant of the reasons for any previous 
denial of a Veteran's service-connection claim.

In this case, the Veteran was service-connected for schizophrenia 
and diabetes mellitus during his lifetime.  The VCAA notification 
did not specifically address this matter per Hupp.  The RO should 
also address this deficiency on remand.

Accordingly, the case is REMANDED for the following action:

1. The RO should ensure that all development 
contemplated by the VCAA is undertaken in 
terms of the appellant's new and material 
evidence service connection claim.  See Kent 
v. Nicholson, supra.   The appellant should 
be informed, based on the last final denial 
of her request for service connection for 
cause of the Veteran's death, of the specific 
information and evidence not of record (a) 
that is necessary to reopen his claim; (b) 
that VA will seek to obtain; and (c) that the 
appellant is expected to provide.  The RO 
should also review the record and ensure 
compliance with all other notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority, to 
include Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

2.  When the development requested has been 
completed, the case should again be reviewed by 
the RO.  If the benefits sought are not granted, 
the appellant should be furnished a Supplemental 
Statement of the Case and be afforded a 
reasonable opportunity to respond before the 
record is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


